Chief Justice Mercur
delivered the opinion of the court, January 7th 1884.
This was a proceeding under the 28th section of the Acts of June 13th 1836, and of the 15th April 1857. The former Act, inter alia, declares that the children of every poor person not.able to work, shall at their own charge, being of sufficient ability, relieve and maintain such poor person, at such rate as the court of Quarter Sessions of the county, where such poor person resides, shall order and direct. Under this Act it was held the complaint must be made by the Overseers of the Poor but by Act of 15th April 1857, P. L. 191, the court of Quarter Sessions was authorized to make such order and decree, not only on the petition of the Overseers of the Poor; but also upon “ the petition of any other person or persons having an interest in the support of such poor person or persons.”
In this case the application was made by the person for whom the order of relief and maintenance was desired. The court appointed a Commissioner to take the evidence and report the facts, with his finding. He found the petitioner was poor and unable to work and “that his adult children the respondents” were able to maintain and support him. The court concurred in the conclusion arrived at by the Oommissoner, and ordered “ that Michael and James O’Connor and the other adult 'children of the petitioner” pay him four dollars per week with costs.
Two objections are made to the validity of this decree.
1. It is contended that the law does not permit the application to be made by the person for whom the relief is sought.
Why not ? The statute declares it may be made by any person “having an interest in the support of said poor person.” It is silent as to the kind of interest the applicant must have. It does not state whether the interest must be pecuniary, or whether it may be such as springs from being related by blood or marriage to the poor person, or whether, in case of the unwillingness of all such to make the application, a kind and benevolent neighbor who voluntarily contributes largely to his support, possesses the requisite interest. The Act of 1857 should receive such an interpretation as to give due effect to .the manifest spirit of the law. Its only object is to extend the *439facilities for procuring support to the class of poor described. It cannot be said that one in need of food, clothing and shelter, has no interest in'his own support. lie feels quite as much interest in procuring the necessary eoxnforts of life, as many of his relatives xnay have in furnishing them. Their self interest may not always -make them eager to impose on themselves the obligation provided by the statute. We are clearly of the opinion that the person entitled to be supported under the Act of 1830 may make the application under the Act of 1857.
2. The other objection is to the form of the decree. We think this well taken. It is too vague and uncertain. It gives the names of only two of the children on whom the charge is ixnposed. It wholly omits to state the mimes or the number of “ the other adult children” who are ordered to pay. It will not do to consider the charge ixnposed on them as surplusage] and impose the whole on the two named. That would be in conflict with the clear intent of the court, and with the manifest spirit of the decx’ee. In case of a failure to comply with the ordei’, no process for its enhancement would justify a levy-on the property of “the other adult children.”
The report of the Coxnxnissioner does not contain any finding of the number or the names of the adult children. The petition professed to give the ’names and ages of all the children, and in the answer of James he admits them to be cori’ectly stated. The other children put in no answer and made no admission. All this may have aided the Commissioner in finding the names of the adult children, and the court in framing the proper decree; but tlxe material was not thus used by either.
The name of each person on whom the order is made should be distinctly stated. If, in the opinion of the court, the children are of such unequal ability, that soxne should justly pay more than others, then the decree should equitably apportion the gross suxn among them,-and specify the amount to be paid by each.
A valid decree must be complete in itself, and self sustaining. This is not such a decree. It cannot therefore be sustained.
Decree reversed at the costs of the petitioner, and a procedendo awarded.